MINTON, Circuit Judge
(concurring in part and dissenting in part).
I concur in so much of the opinion as does not deal with the instructions. I think the instructions confused the jury and did not fully and correctly state the law. One cannot read this record, it seems to me, without reaching the conclusion that the evidence clearly preponderated in favor of the plaintiff, and the instructions misled the jury to a wrong result. I think the jury was confused and misled' by the instructions into believing it could not infer negligence from the breaking of the coupler but had to find that the breaking of the coupler was a question of whether the defendant had used reasonable care in and about the furnishing and use of the coupler which broke. If the coupler broke, that under the circumstances might authorize the jury to infer negligence from the violation of the Safety Appliance Act.
The plaintiff mad'e the following timely objections to the court’s instructions:
“Your Honor, the first thing I wish to suggest is this, that a violation of the Safety Appliance Act is in and of itself negligence! * * * ”
The court gave the following instruction :
“Now, if you believe from a preponderance of the evidence, and I will tell you what that means in a little while, under the instructions of the Court, that the defendant, at the time and place in question, used and operated a car with a defective coupler, contrary to the provisions of the Federal Safety Appliance Act, and that said coupler broke, and that as a direct and proximate result thereof, the plaintiff’s decedent sustained injuries which resulted in his death, then you may find the defendant guilty.”
While this instruction was substantially as requested by the plaintiff, it did not quite meet the plaintiff’s request that the court instruct directly and positively that a violation of the Safety Appliance Act was negligence in and of itself. Since the plaintiff’s exception to the court’s instruction was a request that the court instruct fully on one of the most important legal questions in the case, the court should have complied with the plaintiff’s specific request.
Not only should the court have specifically instructed that a violation of the Safety Appliance Act was in and of itself negligence without regard to the use of reasonable care, but the court should have further instructed the jury that it may infer negli*978gen ce from the breaking of the coupler. Minneapolis & St. Louis R. R. v. Gotschall, 244 U.S. 66, 37 S.Ct. 598, 61 L.Ed. 995. To this failure to instruct, the plaintiff, however, did not object. I am aware that under Rule 51 of the Federal Rules of Civil Procedure, 28 U.S.C.A., and the well-settled federal practice, an instruction is precluded from review on appeal unless the party urging review has objected thereto before the jury has retired and has stated “distinctly the matter to which he objects and the grounds of his objection.” United States v. Atkinson, 297 U.S. 157, 56 S.Ct. 391, 80 L.Ed. 555; Krug v. Mutual Accident Ass’n., 8 Cir., 120 F.2d 296. Although neither side requested the Court to instruct the jury that it might draw an inference of negligence from the mere breaking of the coupler and the plaintiff did not object that such an instruction, which is the correct rule governing, this case, was not given, I do not think, under the circumstances here presented, that Rule 51 requires us not to notice this omission. The breaking of the coupler is the fact which raises the most important question of law in this case. The plaintiff timely and distinctly objected to the court’s failure to instruct that the breaking was in and of itself negligence. While this objection was predicated upon an incorrect conception of the law, it was sufficient to direct the attention of the court and place it under duty to instruct on the law properly applicable to this crucial fact. Memphis Press-Scimitar Co. v. Chapman; 6 Cir., 62 F.2d 565.
The court gave the following instruction to which the plaintiff did properly object:
“Now, as I have told you in the beginning, the fact of an accident carries with it no presumption of negligence on the part of the defendant. That is an affirmative fact for the plaintiff to prove. Plaintiff must prove that the defendant has been guilty of negligence as alleged in the plaintiff’s complaint, one of these three things that I have been enumerating to you. It is not sufficient for the plaintiff to show that the defendant may possibly have been guilty of negligence.”
This instruction, given in a case where only common law negligence is considered, may be appropriate, but such principle is held “not controlling in view of the positive duty imposed by the statute upon the railroad to furnish safe appliances for the coupling of cars.” Minneapolis & St. Louis R. R. v. Gotschall, supra, 244 U.S. at page 67, 37 S.Ct. 598, 61 L.Ed. 995.
Webster defines “presumption” as:
* * *
“That which is presumed, or supposed or believed on evidence that is probable, but not conclusive * * *.
“An inference as to the existence of one fact not certainly known from the known or proved existence of some other fact, founded on a previous experience or general knowledge of their connection * * Webster’s New International Dictionary, Second Edition, Unabridged.
The common definition of presumption is the equivalent of inference. The court’s instructions, in effect, told the jury that it could not infer negligence from the happening of the accident, namely, the breaking of the coupler. Instead of instructing the jury that it might infer negligence from the breaking of the coupler, the court told the jury it could not infer negligence from the happening of the accident. This was error. Two kinds of negligence were charged in the complaint, namely, the general charge of a failure to use due care and the violation of a statute. To give the latter instruction without strictly limiting it to the general charge of negligence was calculated to mislead the jury in its right to infer negligence from the breaking of the coupler and thus find a violation of the Safety Appliance Act. This was a jury question under all the authorities.
For failure of the court to instruct the jury fairly and fully, the judgment of the District Court should be reversed.